Title: House Address to the President, [11 December] 1790
From: Madison, James
To: 


[11 December 1790]

   
   On 9 December JM, Ames, and Tucker were appointed a committee to prepare a reply to the president’s address of 8 December. As chairman of the committee, JM presented a draft on 10 December. At Jackson’s request the House postponed consideration of it until the next day. Laurance moved to have a number of copies printed for the use of the members but withdrew his motion after a brief debate. On 11 December the draft reply was read by paragraphs. Smith (South Carolina), Jackson, and Tucker objected to the passage concerning the encouragement of navigation as committing the House to take measures that might prove injurious to southern agriculture. Smith offered a substitute, which he withdrew in favor of one by Tucker: “The encouragement of our own navigation has at all times appeared to be highly important, and has employed a large share of our deliberations: We shall continue to pay due attention to the subject, and consider by what means the agricultural and commercial interests of our country may be best promoted” (Pa. Packet, 11 and 13 Dec. 1790).


Mr. Madison. Some of the objections which have been stated, render it in some degree necessary to enter into an explanation of the nature of an address. There are two modes only in which an answer can be given by this house to the speech of the President. The one is to declare in general terms, that we will take the several subjects recommended by him into due consideration. This, even by the most refined ingenuity, can hardly be rendered so important, as to make it worth our while to contemplate it. The constitution makes it the duty of the President to recommend to the consideration of Congress, such measures, as he shall judge necessary and expedient, and give information of the state of the union. Hence it may be inferred, that it is our duty to attend to what he shall judge necessary to be done: at least no gentleman would allow that we might become so disrespectful as to lose sight of them altogether. Then the only way remaining to answer his speech, is to concur with him in all those points, which are clearly and fully understood: and when we find them not clear, we may then say, “it is incumbent on us to take such measures into due consideration”; thereby pledging ourselves, only to consider a subject, but not binding the house to agree to it. But supposing the committee had on this occasion been inclined to prefer the first mode of answering the President’s speech, they seemed precluded by the example set at the last sessions. The former address entered pretty fully into the several matters recommended in the President’s speech.
If it differs at all from the one under consideration, it differs only in this respect, that it goes more fully into a declaration, that we would concur in all the measures he had recommended. “The various and weighty matters, (says the address of last session) which you have judged necessary to recommend to our attention, appear to us essential to the tranquillity and welfare of the union, and claim our early and most serious attention.” Again, with respect to arrangements against the hostile Indians, “We shall not hesitate to concur in such further measures, as may best obviate any ill effects, which might be apprehended from the failure of those negociations.” In short, through the whole extent of the address, we find not only a general promise of due consideration, but also more particular promises of concurring in the measures proposed, giving them efficacy, and acting according to the impressions, which we acknowledged that we had received. Yet notwithstanding the force of this precedent, it never was my intention, nor, I believe, the intention of any of the committee, to tie the house down to this or that mode of extending encouragement to our own navigation; nor can the report be so construed; every thing, respecting the encouragement, being left at large, for the wisdom of the house to contemplate and determine. It is true, indeed, that the address acknowledges the weight of the reasoning used by the president, and declares a willingness, on our part, to enter into the consideration of the means, whereby our navigation may be so encouraged as to render our commerce and agriculture less dependent on foreign bottoms, which may possibly fail us in the very moment most interesting to both of these great objects. And if gentlemen are not disposed to remove an injurious dependence on foreigners, they may justly oppose this paragraph of the report. But if they are clear, that such a dependence is injurious to the transportation of our productions, they will not hesitate to agree to the report as it now stands. And it is too notoriously known, to be here insisted upon, that a great part of our commerce is in the hands and at the mercy of foreigners; and if wars among them continue to be as frequent, as experience shews them to have been heretofore, it follows, that whenever those great maritime powers enter upon hostilities, our means of transportation will be reduced; and that part of our produce, which remains on hand, must inevitably be lost or wasted, for want of the means of conveying it abroad to a market.
Whenever the question of encouraging navigation comes before the House, we shall be at full liberty to propose and embrace every means which ingenuity can suggest: for the address binds us to nothing but the bare consideration of what is proper to be done: we shall be equally bound if the amendment is adopted.
 